Citation Nr: 0630962	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  97-34 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.

2.  Entitlement to an initial compensable rating for 
sinusitis.

3.  Entitlement to an initial rating higher than 40 percent 
for low back degenerative joint disease and degenerative disc 
disease.

4.  Entitlement to an initial rating higher than 30 percent 
for major depression.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to March 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, 
Georgia, and St. Petersburg, Florida.  The veteran's claims 
are now serviced by the RO in Roanoke, Virginia.

The veteran's appeal was before the Board in October 2003 and 
again in June 2005.  Both times it was determined that 
additional development was required, and the appeal was 
remanded.  The lengthy procedural history of this case was 
set out in detail in the Board's June 2005 remand and is not 
repeated here other than to say that the veteran is 
proceeding without representation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has gastroesophageal reflux disease due to 
his period of active service.

3.  The veteran has recurrent sinusitis with three to six 
non-incapacitating symptom episodes per year.

4.  In April 1997, the veteran had slight limitation of 
motion in his lumbar spine without disc herniation.  He had 
continuous complaints of pain and mild degenerative changes 
shown on magnetic resonance imaging.

5.  The veteran has no ankylosis of the thoracolumbar spine, 
nor does he experience incapacitating episodes of low back 
symptoms.

6.  The veteran has a major depressive disorder that causes 
occupational and social impairment due to transient symptoms 
which decrease work efficiency during periods of significant 
stress.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease was incurred as a 
consequence of active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Criteria for a 10 percent rating for sinusitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.97, Diagnostic Code 6513 (2005).

3.  Criteria for a rating higher than 40 percent for low back 
degenerative joint disease and degenerative disc disease have 
not been met.  38 U.S.C.A. § 1155 (West 1991 and 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5293 (1997), Diagnostic Codes 5242 and 5243 
(2005).

4.  Criteria for a rating higher than 30 percent for major 
depression have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9434 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2002, June 2003, and March 2004, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was provided in March 2006, as that 
requirement was recognized by the United States Court of 
Appeals for Veterans Claims (Court) that same month.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was pending at 
the time the VCAA was enacted and, as such, notice prior to 
that decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board, even though he declined 
to do so.  The Board specifically points out that this appeal 
was remanded in June 2005 to schedule the veteran for a 
hearing before the Board as had been requested by the 
veteran; however, the veteran failed to appear at the 
scheduled hearing in June 2006 and he has not provided any 
explanation for his failure to report to deem the request for 
hearing outstanding.  As such, it appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service Connection

The veteran contends that he experienced GERD during service 
and that he continues to have that disability today.  He 
asserts that he may have developed the disability as a result 
of exposure to chemicals during his service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

The veteran's service medical records show that he was 
treated for gastrointestinal symptoms.  Post-service 
treatment records show that he has maintained that he 
continues to experience burning in his throat that began 
during service.  He is diagnosed as having GERD that is 
stable with medication.

Upon VA examination in June 2004, the veteran complained of 
burning in his throat.  The examiner reviewed the claims 
folder, including all treatment records, and examined the 
veteran.  It was determined that the veteran had GERD and the 
examiner opined that it was at least as likely as not that 
the GERD was related to the veteran's time in the military.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that it 
is not necessary to determine if the veteran's GERD was 
caused by an undiagnosed illness that began as a result of 
his service in the Persian Gulf because he clearly has a 
diagnosed illness and the medical evidence is in relative 
equipoise as to the etiology of that disability being during 
service.  There is no medical evidence to refute the opinion 
of the VA examiner showing that it is as likely as not that 
the veteran's GERD began as a consequence of service.  
Therefore, when resolving all reasonable doubt in favor of 
the veteran, the Board finds that the veteran has GERD due to 
his period of active service and service connection is 
granted on a direct basis.

Increased Ratings

The veteran contends that his service-connected sinusitis, 
low back disability, and psychiatric disability are all more 
severe than rated.  He maintains that all of these 
disabilities have been more severe than rated since he filed 
his application for VA compensation benefits in April 1997.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See 38 C.F.R. § 3.114.  

Sinusitis

The veteran's chronic sinusitis has been evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6513, using a General 
Rating Formula for sinusitis.  A 10 percent rating is 
assigned when there is evidence of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; a 30 
percent rating is assigned when there is evidence of three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment, or more than six incapacitating 
episodes per year; a 50 percent rating is assigned when there 
is evidence of chronic osteomyelitis following radical 
surgery or near constant sinusitis after repeated surgeries.  
The note following the General Rating Formula indicates that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

Treatment records show that the veteran is treated with 
medication for stuffiness and allergy symptoms; he has not 
been prescribed antibiotic therapy for prolonged periods of 
time.  His recurrent sinusitis is considered stable with the 
use of medication.  X-rays performed in December 2002 did not 
reveal any evidence of sinusitis.

Upon VA examination in January 2003, the veteran complained 
of periodic symptoms and recurrent sinusitis.  His sinuses 
appeared within normal limits and the diagnostic impression 
was simply recurrent sinusitis and allergic rhinitis.

Upon Persian Gulf War examination in June 2004, the veteran's 
nose, sinuses, mouth and throat were all found to be normal.  
A treatment note dated in December 2004 included complaints 
of nasal stuffiness treated with nasal spray.  The diagnosis 
was allergic rhinitis.

Given the minimal evidence of treatment for a sinus problem, 
the Board finds that the veteran does not experience 
incapacitating symptom episodes.  There is absolutely no 
medical evidence to suggest that the veteran requires bed 
rest or prolonged antibiotic therapy for his periodic 
symptoms of nasal stuffiness and discharge.  When resolving 
all reasonable doubt in favor of the veteran, however, the 
Board finds that he experiences three to six non-
incapacitating symptom episodes per year as he describes.  As 
such, an initial rating of 10 percent is granted.  There is 
no evidence to support assignment of a higher rating as there 
is no evidence of six or more episodes per year and it is 
only through reasonable doubt that the Board finds it 
possible to award the 10 percent rating.  There is nothing in 
the record to suggest the need for staged ratings.

Low Back Disability

The veteran asserts that he is unable to work because of his 
back disability.  He complains of severe and constant pain in 
his low back that limits every aspect of his life and 
requests that a higher rating be awarded because the Social 
Security Administration (SSA) acknowledged that the veteran 
was unemployable due to his back disability.  The Board 
points out at this juncture that the veteran has been awarded 
a total rating based on individual unemployability due to his 
service-connected back disability, polyarthralgias, and major 
depressive disorder.

While the veteran's appeal has been pending, VA revised 
criteria for rating the musculoskeletal system.  The changes 
in criteria were considered by the RO and, as such, 
application of the amended criteria by the Board will not 
result in any prejudice the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The veteran was initially granted service connection for low 
back pain with degenerative joint disease and mild S1 nerve 
root irritation, with a 10 percent rating assigned as of 
April 1997 under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome.  In a June 2000 rating 
decision, the rating was increased to 40 percent as of 
October 1998 under the same diagnostic code and, in a 
November 2004 rating decision, the 40 percent rating for the 
veteran's low back disorder was made effective as of April 
1997.  The 40 percent rating assigned is based on criteria 
set out in Diagnostic Code 5293 even though that diagnostic 
code is no longer in use because it is more favorable to the 
veteran than current rating criteria.  The Board agrees that 
the rating criteria in effect at the time the veteran filed 
his claim is more favorable to the veteran than current 
rating criteria.

At the time the veteran filed his claim, Diagnostic Code 5293 
called for the assignment of a 60 percent disability 
evaluation when there was evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief; a 40 percent evaluation 
was for assignment when the evidence showed severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; a 20 percent evaluation was for 
assignment for moderate intervertebral disc syndrome with 
recurring attacks; and, a 10 percent evaluation was for 
assignment when there was evidence of only mild 
intervertebral disc syndrome.


In 2002, the schedular criteria for rating intervertebral 
disc syndrome were amended.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) (effective September 23, 2002), codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Under the 
schedular requirements which became effective on September 
23, 2002, intervertebral disc syndrome (preoperatively or 
postoperatively) began being evaluated based upon either the 
total duration of incapacitating episodes over the past 
twelve months or a combination of separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under Section 4.25, 
whichever method resulted in the higher evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 
2002.  Specifically, 10 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months; a 20 percent evaluation is assigned 
when there is evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past twelve months; a 40 percent evaluation is 
assigned when there is evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months; and, a 60 percent 
evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30


Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The evidence clearly shows that the veteran injured his back 
during service and remained in the Army for approximately 
five years following the injury.  He was given a profile 
during that time period and allowed to perform light duty; he 
was eventually given a medical discharge in March 1997 
following evaluation which showed degenerative disc disease 
and degenerative joint disease of the lumbosacral spine with 
chronic S1 nerve root irritation.  Upon evaluation for the 
medical discharge, the veteran had tenderness to palpation at 
the L4-L5 level and increased pain with external rotation; 
there were no findings of limited flexion and/or limited 
extension of the thoracolumbar spine, but the veteran had 
complaints of numbness into both legs and pain in his low 
back.

The veteran underwent VA examination in March 1997 and it was 
determined by the examiner that the veteran over-exaggerated 
his symptoms and showed a lack of effort during the range of 
motion studies.  Nonetheless, it was reported that the 
veteran flexed to 50 degrees and extended to 20 degrees.  The 
diagnostic impression was that it was likely that the veteran 
had mild S1 radiculopathy without any severe disease.

X-rays performed on the lumbar spine in February 1998 showed 
no acute abnormalities of the lumbosacral spine; magnetic 
resonance imaging (MRI) of the lumbar spine performed in June 
1998 showed mild degenerative findings.  Upon orthopedic VA 
examination in August 1998, the examiner found no evidence of 
traumatic injury or disc herniation and reported that the 
veteran's subjective complaints were not supported by 
radiographs or physical examination.  At that time, the 
veteran had flexion in the lumbar spine to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees, and 
rotation to 35 degrees in both directions.

A private rheumatologist reported in May 1998 that the 
veteran had multiple complaints with his prominent symptoms 
being low back pain with radicular symptoms into the left 
buttock and thigh.  There were no obvious neurological 
deficits, but the physician stated that it was his impression 
that the veteran had an intervertebral disc syndrome of 
moderate intensity.

Upon VA examination for Persian Gulf War syndrome in February 
2000, the veteran complained of chronic low back pain, joint 
pain and headaches.  There were no discrepancies in 
neurologic testing and MRI showed mild degenerative disc 
disease of the lumbar spine.

A private orthopedic surgeon reported in October 2002 that 
the veteran had tenderness over his lumbar spine with flexion 
to 30 degrees, extension to 10 degrees, and no ability to 
rotate or bend laterally.  This physician also reported on 
the veteran's complaints regarding sinusitis and joint pain 
and opined that symptoms were due to Gulf War syndrome.  The 
physician did not provide any explanation for his opinions 
nor did he assess the veteran's level of effort in range of 
motion studies.

In January 2003, the veteran underwent another VA orthopedic 
examination and he related that his baseline low back pain 
was at the level of a nine on a scale of one to ten with ten 
being the most intense pain possible; he also complained of 
flare-ups about twice per day when the pain reached the 
maximum level of ten.  The veteran related having eight to 
twelve weeks of incapacitating symptom episodes per year.  
The veteran also related radiating pain into the lower 
extremities with numbness and weakness as well as significant 
stiffness in the low back.  X-rays showed normal alignment of 
the lumbar spine with very minor degenerative changes at the 
L5-S1 level, but the veteran had flexion to only 15 degrees, 
extension to 5 degrees, and stated that he had no ability to 
laterally bend or rotate.

The veteran underwent another Persian Gulf examination in 
June 2004 and complained of pain before the testing even 
started; he flexed to 15 degrees and extended from 0 to 10 
degrees, but had passive flexion to 97 degrees.  There was no 
ankylosis of the thoracolumbar spine and no muscle spasm.  
MRI of the lumbosacral spine showed mild degenerative joint 
disease with no disc bulging.  The examiner opined that the 
veteran's functional loss was due to pain only.

Treatment records show that the veteran is stable on narcotic 
pain medication and muscle relaxants.  There is nothing in 
the treatment records showing that the veteran is prescribed 
bed rest for extended periods of time.  When the veteran 
first visited the Salem VA Medical Center to start new 
treatment in August 2003, it was noted that he simply wanted 
to have his prescriptions filled.  A diagnosis of stable low 
back pain was noted.  In 2004, there are notes in the 
treatment records regarding a substance-induced mood 
disorder, missed appointments with the neurology clinic, and 
the veteran's assertions that he did not want any kind of 
surgical intervention.

As noted above, the Board finds that the rating criteria in 
effect at the time the veteran filed his claim is more 
favorable to him.  Specifically, under the criteria effective 
in 2002, the veteran is not entitled to the currently 
assigned 40 percent rating as there is nothing in the medical 
evidence to support his statements that he has up to twelve 
weeks of incapacitating symptoms per year.  In fact, the 
medical evidence does not show that the veteran has even one 
week of incapacitating symptoms when the definition of an 
incapacitating episode as set out in the regulations is 
employed.  Furthermore, when considering the rating criteria 
effective as of 2003, he is not entitled to the currently 
assigned 40 percent rating as there is a specific medical 
finding of record that the veteran does not have ankylosis of 
the thoracolumbar spine.  Therefore, a rating higher than 40 
percent cannot be assigned based on incapacitating episodes 
and/or ankylosis.

When considering the criteria set out in Diagnostic Code 
5293, as well as other rating criteria in effect prior to the 
above-discussed changes, the Board finds that the veteran has 
never met criteria for the currently assigned 40 percent 
rating and is not entitled to a rating higher than the 
generously assigned 40 percent.  The Board finds it 
interesting that the 40 percent rating, which is a stretch 
based on current medical evidence, was made effective as of 
April 1997 as the medical evidence contained in the veteran's 
service medical records and shortly after discharge from 
service include only minimal objective findings of 
disability.  In fact, the Board views the evidence during 
that time period as showing, at best, mild symptoms of an 
intervertebral syndrome.  Specifically, the veteran had 
slight limitation of motion in his lumbar spine without disc 
herniation and questionable complaints of radiculopathy that 
were not supported by clinical testing.  Thus, assignment of 
a 10 percent initial rating was appropriate.

The veteran has had continuous complaints of severe pain, but 
only mild degenerative changes have been shown on MRI and x-
rays.  The only changes throughout the years have been 
fluctuating range of motion studies, a number of which are 
described as exaggerations.  There is no absent ankle jerk, 
there is no muscle spasm, and treatment records show that his 
condition has been stable for years.  Considering the 
complaints of numbness into the buttock and thigh at face 
value, the Board finds that the veteran has moderate symptoms 
with recurring attacks which equates to the assignment of a 
20 percent rating under Diagnostic Code 5293.  Without 
objective evidence of neurologic findings appropriate to the 
site of the diseased disc, the Board does not see how a 
rating of 40 percent can be assigned for severe 
intervertebral disc syndrome under Diagnostic Code 5293.

The Board acknowledges that the veteran has complaints of 
severe and persistent pain that reaches the maximum intensity 
possible on a daily basis and has considered this in 
conjunction with Diagnostic Code 5292, which allowed for the 
assignment of a 40 percent rating based on severe limitation 
of lumbar motion at the time the veteran filed his claim.  
Accordingly, when considering the complaints and the most 
limiting degrees of motion reported over the years, without 
discounting them based on the notations of record regarding 
exaggeration, the Board finds that the 40 percent rating 
currently assigned is somewhat justified.  There is, however, 
no schedular rating higher than 40 percent that may be 
assigned based on limited and painful motion absent evidence 
of ankylosis of the spine.  As noted above, there has never 
been a showing of ankylosis.  

The Board points out that ratings for degenerative arthritis 
may also be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, when there is x-ray evidence of the disease.  The 
ratings, however, are assigned on the basis of limitation of 
motion with ratings of either 10 or 20 percent assigned when 
there is no evidence of a compensable level of limited 
motion.  The 20 percent and 10 percent ratings based on x-ray 
findings without limitation of motion will not be combined 
with ratings based on limitation of motion.  Thus, an 
additional rating is not available under Diagnostic Code 5003 
and, consequently, the Board can find no way to allow for the 
assignment of a rating higher than 40 percent on a schedular 
basis for the veteran's low back disability.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected back disability, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings, 
and the Board has been similarly unsuccessful in locating 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization for his low back disability and 
his treatment records are void of any finding of exceptional 
limitation due to the back disability beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by back pain and fatigue has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board finds 
that the 40 percent rating assigned for the entire period in 
question more than adequately reflects the disability 
experienced by the veteran as there is some question as to 
whether schedular criteria for that rating are even met.  


It is important to point out at this juncture that the Board 
is not bound by the findings of disability and/or 
unemployability made by other agencies, including the Social 
Security Administration.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  Therefore, notwithstanding the award 
of SSA disability benefits based on the veteran's back 
disorder, the veteran's request for a rating higher than 40 
percent is denied.  As discussed above, there is evidence to 
support the assignment of staged ratings but the veteran has 
been awarded a more favorable rating of 40 percent for the 
entire period in question.

Major Depression

The veteran contends that he is limited in his ability to 
function socially and in a work setting due to his 
irritability, anxiety and depression that began as a result 
of his chronic pain.  He requests that a rating higher than 
30 percent be assigned for his major depression because he 
has been deemed unemployable by his treating psychiatrist and 
SSA.

The veteran's major depression has been evaluated using 
Diagnostic Code 9434 of 38 C.F.R. § 4.130, which sets forth 
the criteria for rating psychiatric disorders using a 
general rating formula outlined in Diagnostic Code 9440.  
The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The medical evidence of record reveals that the veteran has 
complaints of difficulty sleeping, guilt over not working, 
and irritability due to pain.  Most of his treatment records 
reflect discussions regarding his marital problems.  The 
veteran has never presented as being unable to remember names 
or recent events; he has always been oriented and alert in 
examinations and treatment.  

The veteran underwent psychiatric evaluation upon seeking SSA 
benefits.  The private consultative examiner opined in 
January 2000 that the veteran had an adjustment disorder with 
mixed anxiety and a depressed mood.  A Global Assessment of 
Functioning (GAF) score of 70 to 80 was assigned signifying 
only mild symptoms that are transient and expected reactions 
to psychosocial stressors as per the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).

The veteran submitted a letter from a treating psychiatrist 
dated in October 2002, including the opinion that the veteran 
was unemployable due to depression and back pain.  This 
medical professional assigned a GAF of 55 signifying moderate 
symptoms as per the DSM-IV.

The veteran underwent VA psychiatric evaluation in January 
2003 and complained of difficulty sleeping, moodiness and 
irritability due to pain.  He was alert and oriented and the 
examiner found that the veteran's description of his mood was 
incongruent with the bright affect portrayed.  Testing 
performed was only minimally valid due to the veteran's over-
endorsement of symptoms.  An Axis I diagnosis of major 
depressive disorder was rendered and a GAF of 65 to 70 was 
assigned.  

In June 2004, the veteran presented for another VA 
psychiatric evaluation and complained of irritability and 
anxiety due to pain as well as resentment regarding his 
wife's infidelity.  There was no impairment of thought 
processes or communication, and the veteran's behavior was 
reported as appropriate although his speech was tangential in 
that he had difficulty staying on topic.  The veteran denied 
ever abusing alcohol or drugs.  The examiner rendered an Axis 
I diagnosis of major depressive disorder, noted that the 
veteran had normal anxiety, and assigned a GAF of 60, again 
signifying moderate symptoms.

Current treatment records show GAFs of 55 and 60.  The 
veteran is no longer taking medication and his symptoms have 
decreased with a divorce underway.  It was noted in January 
2005 that the veteran was sleeping better, had interest in 
activities, and was able to concentrate.  Treatment records 
also show alcohol abuse in partial remission.

Given the evidence as outlined above, the Board finds that 
the veteran's functional limitation due to depression have 
fluctuated with stressful events in his personal life.  He 
has maintained a level of irritability and anxiety due to 
continued physical pain, but it has been noted that his 
reactions are expected and normal for the situations.  Thus, 
the Board finds that the veteran has occupational and social 
impairment due to transient symptoms during periods of 
significant stress.  This level of disability requires the 
assignment of a 10 percent rating on a schedular basis.  The 
veteran, however, is assigned a 30 percent rating for the 
entire period in question even though there is no evidence of 
symptoms that are more pervasive than the fluctuating 
symptoms identified in the medical evidence.  Because there 
is absolutely no suggestion in the medical record that the 
veteran has reduced reliability and productivity due to 
symptoms such as a flattened affect, difficulty understanding 
complex commands, or impaired judgment and/or abstract 
thinking, the Board finds that a rating higher than the 
currently assigned 30 percent is not for assignment.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  Because the veteran has 
submitted no evidence showing that his psychiatric impairment 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned 30 percent 
rating, the Board finds that a higher rating may not be 
assigned on an extra-schedular basis.  Consequently, the 
Board finds that the 30 percent rating assigned more than 
adequately reflects the clinically established impairment 
experienced by the veteran and his request for a higher 
rating is denied.


ORDER

Service connection for gastroesophageal reflux disease is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A 10 percent rating for sinusitis is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A rating higher than 40 percent for low back degenerative 
joint disease and degenerative disc disease is denied.

A rating higher than 30 percent for major depression is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


